Exhibit 10.3

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (the “Assignment”) is made this 4th day
of August, 2014, by and between LAYTON POINTE, L.C., a Utah limited liability
company, and EAGLE POINTE FINANCIAL GROUP, INC., a Utah corporation
(collectively, “Assignor”), and IREIT LAYTON POINTE, L.L.C., a Delaware limited
liability company (“Assignee”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Assignor hereby agrees as follows:

 

1. Assignment of Leases. Assignor hereby assigns, transfers, sets over and
conveys to Assignees all of its right, title and interest as landlord under all
leases (“Leases”) pertaining to the real property described on Exhibit “A”
hereto. A list of the tenants (which may be under their trade name or fictitious
name) for the Leases is attached to this Assignment as Exhibit “B.”

 

2. Acceptance of Assignment of Lease. Assignee accepts the assignment of the
Leases, assumes the obligations of landlord or lessor arising under the Leases
on or after the date of this Assignment, and agrees to perform all obligations
of landlord under the Leases.

 

3. Indemnification. Assignor shall indemnify, defend and hold harmless Assignee
from and against all claims, liabilities, losses, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees) caused by the
failure of Assignor to pay or perform in a timely manner any obligation required
to be paid or performed by the landlord under the Leases prior to the date of
this Assignment, including, without limitation, all reconciliation claims for
calendar year 2013 and calendar years prior to the date of this Assignment; and
Assignee shall indemnify, defend and hold harmless Assignor from and against all
claims, liabilities, losses, damages, costs and expenses (including, without
limitation, reasonable attorneys’ fees) caused by the failure of Assignee to pay
or perform in a timely manner any obligation required to be paid or performed by
the landlord under the Leases on or after the date of this Assignment,
including, without limitation, all reconciliation claims for calendar year 2014
and subsequent years.

 

4. General Provisions. This Assignment may be signed in one or more
counterparts, each of which shall be deemed an original and together shall
constitute one and the same instrument. Facsimile copies of this Assignment
shall have the same effect as originals. This Assignment shall be governed in
accordance with the laws of the State of Utah, without giving effect to the
conflicts of laws principles thereunder. Jurisdiction for any legal proceeding
related to this Assignment shall lie only in the applicable State and Federal
courts located in Davis County, Utah. This Assignment shall bind and inure to
the benefit of the parties hereto and their respective successors and assignors.

 

(Signatures and acknowledgments begin on following pages)

 

1

 

IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first written above.

 

ASSIGNOR:          

LAYTON POINTE, L.C.,

a Utah limited liability company

          By:

Eagle Pointe Financial Group, Inc.,

a Utah corporation, its manager

            By: /s/ Gary L. Howard     Name: Gary L. Howard     Its: CEO of
Eagle Pointe Financial Group, Inc.                  

EAGLE POINTE FINANCIAL GROUP, INC.,

a Utah corporation

          By: /s/ Gary L. Howard   Name: Gary L. Howard   Its: CEO              
    ASSIGNEE:          

IREIT LAYTON POINTE, L.L.C.

a Delaware limited liability company

          By:

Inland Real Estate Income Trust, Inc.,

a Maryland corporation, its sole member

            By: /s/ Marcia L. Grant     Name: Marcia L. Grant     Its: Assistant
Secretary  

 

 

 

 

 

 

Signature Page to Assignment of Leases

 

 

2

 

 

EXHIBIT “A”

 

to

 

Assignment of Leases

 

Description of Real Property

 

PARCEL 1

 

All of Lot 1, HARRIS POINTE SUBDIVISION, LAYTON CITY, according to the Official
Plat thereof, recorded in the Office of the County Recorder of DAVIS County,
State of Utah.

 

Tax Parcel No. 09-371-0001

 

 

PARCEL 5

 

BEGINNING ON THE NORTH LINE OF ANTELOPE DRIVE AT A POINT THAT IS NORTH 89º55'10"
EAST 1851.10 FEET AND NORTH 00º10'30" EAST 46.67 FEET FROM THE SOUTHWEST CORNER
OF SECTION 8, TOWNSHIP 4 NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN; AND
RUNNING THENCE NORTH 00º10'30" EAST 211.92 FEET; THENCE NORTH 89º55'10" EAST
148.06 FEET; THENCE SOUTH 00º10'30" WEST 211.92 FEET TO SAID NORTH LINE OF
ANTELOPE DRIVE; THENCE SOUTH 89º55'10" WEST 148.06 FEET ALONG SAID NORTH LINE TO
THE POINT OF BEGINNING.

 

Tax Parcel No. 09-036-0061

 

 

PARCEL 6

 

BEGINNING ON THE NORTH LINE OF ANTELOPE DRIVE AT A POINT THAT IS NORTH 89º55'10"
EAST 1832.60 FEET AND NORTH 00º10'30" EAST 46.67 FEET FROM THE SOUTHWEST CORNER
OF SECTION 8, TOWNSHIP 4 NORTH, RANGE 1 WEST, SALT LAKE BASE AND MERIDIAN;
THENCE NORTH 00º10'30" EAST 70.00 FEET; THENCE SOUTH 89º49'30" EAST 18.50 FEET;
THENCE SOUTH 00º10'30" WEST 69.92 FEET TO THE NORTH LINE OF SAID ANTELOPE DRIVE;
THENCE SOUTH 89º55'10" WEST 18.50 FEET ALONG SAID NORTH LINE TO THE POINT OF
BEGINNING.

 

Tax Parcel No. 09-036-0062

 

 

 

 

 

EXHIBIT “B”

 

TO

 

ASIGNMENT OF LEASES

 

list of leases

 

(see attached)

